Title: From Thomas Jefferson to Benjamin Henry Latrobe, 1 May 1808
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Th: Jefferson 
                        to mr Latrobe
                     
                     May 1. 08.
                  
                  I am told there are good workmen who will undertake the wall of our inclosure at 2½ D. per perch. this saving alone (or difference between that & last year’s price) would build our South porch. I have no doubt of your attention to this, and that you will avail us of the benefits of competition by inviting proposals generally. you proposed to carry up the hewn stone work of the gates as high as the wall at the same time with the rough stone work of the wall. but the gates are so unimportant a part of the work for the present, & stone-hewing is so costly, that I would wish not another block to be cut for this inclosure till every thing else be done. I salute you with esteem & respect.
               